Exhibit 21 SUBSIDIARIES OF FORD MOTOR COMPANY AS OF FEBRUARY 27, 2008* ORGANIZATION Jurisdiction 3000 Schaefer Road Company Michigan, U.S.A. AutoAlliance International, Inc. Delaware, U.S.A. Ford Capital B.V. The Netherlands Ford Motor Company (Belgium) N.V. Belgium Ford Nederland B.V. The Netherlands Ford Espana S.A. Spain Ford Italia S.p.A Italy Groupe FMC France SAS France FMC Automobiles SAS France Volvo Espana S.L. Spain Ford European Holdings LLC Delaware, U.S.A. Ford Deutschland Holding GmbH Germany Ford-Werke GmbH Germany Volvo Car Germany GmbH Germany Ford Global Technologies, LLC Delaware, U.S.A. Ford Motor Company Brasil Ltda. Brazil Ford Holdings LLC Delaware, U.S.A. Ford Motor Credit Company LLC Delaware, U.S.A. CAB East Holdings, LLC Delaware, U.S.A. Ford Credit Auto Lease, LLC Delaware, U.S.A. Ford Credit Auto Lease Trust 2005-A Delaware, U.S.A. Ford Credit Auto Lease Trust 2005-B Delaware, U.S.A. Ford Credit Auto Lease Trust 2005-C Delaware, U.S.A. Ford Credit Auto Lease Trust 2006-A Delaware, U.S.A. Ford Credit Auto Lease Trust 2006-B Delaware, U.S.A. CAB West Holdings Corporation Delaware, U.S.A. CAB West LLC Delaware, U.S.A. FCALM Holdings Corporation Delaware, U.S.A. FCALM, LLC Delaware, U.S.A. Ford Credit Auto Receivables Two LLC Delaware, U.S.A. Ford Credit Auto Owner Trust 2003-1 Delaware, U.S.A. Ford Credit Auto Owner Trust 2003-2 Delaware, U.S.A. Ford Credit Auto Owner Trust 2006-1 Delaware, U.S.A. Ford Credit Auto Owner Trust 2006-2 Delaware, U.S.A. Ford Credit Auto Owner Trust 2006-3 Delaware, U.S.A. Ford Credit Auto Owner Trust 2007-1 Delaware, U.S.A. Ford Credit International, Inc. Delaware, U.S.A. FCE Bank plc England Globaldrive (UK) Variable Funding 1 plc England Globaldrive Dealer Floorplan (Spain) Tda Spain Globaldrive Dealer Floorplan Germany 2006 GmbH Germany Ford Credit Canada Limited Canada Canadian Road Leasing Company Canada Ford Auto Securitization Trust 2006-L1 Canada Ford Auto Securitization Trust 2007-L1 Canada Ford Credit de Mexico S.A. de C.V. Mexico PRIMUS Financial Services, Inc. Japan Ford Credit Floorplan Corporation Delaware, U.S.A. Ford Credit Floorplan, LLC Delaware, U.S.A. Ford Credit Floorplan Master Owner Trust A Delaware, U.S.A. Primus Automotive Financial Services, Inc New York, U.S.A. The American Road Insurance Company Michigan, U.S.A. Ford Motor Land Development Corporation Delaware, U.S.A. Page 1 of 2 SUBSIDIARIES (Continued) Organization Jurisdiction Ford International Capital LLC Delaware, U.S.A. Ford Automotive Holdings England Blue Oval Holdings England Ford International Liquidity Management Limited England Ford Motor Company Limited England Ford Retail Group Limited England Volvo Car UK Limited England Jaguar Limited England Jaguar Cars Limited England Ford Mexico Holdings, Inc. Delaware, U.S.A. Grupo Ford S. de R.L. de C.V. Mexico Ford Motor Company, S.A. de C.V. Mexico Ford Motor Company of Canada, Limited Ontario, Canada FLH Holding, Inc. Ontario, Canada Ford Lio Ho Motor Company Ltd. Taiwan Ford Motor Company of Australia Limited Australia Land Rover Holdings England Land Rover England Land Rover Exports Limited England Land Rover Group Limited (Located in Jersey) England Land Rover Italia SpA Italy Ford Motor Company of Southern Africa (Pty) Limited South Africa Ford Motor Company ZAO Russia Ford Motor Service Company Michigan, U.S.A. Gentle Winds Reinsurance, Ltd. Cayman Islands Ford Motor Vehicle Assurance Company, LLC Delaware, U.S.A. Ford Otomotiv Sanayi Anonim Sirketi (Otosan) Turkey Ford South America Holdings, LLC Delaware, U.S.A. Ford Argentina S.C.A. Argentina Ford Super Enhanced Investment Partnership Michigan, U.S.A. Ford Trading Company, LLC Delaware, U.S.A. Ford Motor de Venezuela, S.A. Venezuela Ford VHC AB Sweden Volvo Personvagnar Holding AB Sweden Volvo PersonvagnarAB Sweden Volvo Personbilar Sverige Aktiebolag Sweden Land Rover North America, Inc. Delaware, U.S.A. PAG Import, Inc. Japan Transcon Insurance Limited Bermuda Volvo Cars of North America, LLC Delaware, U.S.A. Volvo Auto Italia SpA Italy 290Other U.S. Subsidiaries 342Other Non-U.S. Subsidiaries * Subsidiaries are not shown by name in the above list if, considered in the aggregate as asingle subsidiary, they would not constitute a significant subsidiary. Page 2 of 2
